Case: 17-50576      Document: 00514474496         Page: 1    Date Filed: 05/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 17-50576                          May 16, 2018
                                                                           Lyle W. Cayce
PRINCELLA V. STEELS,                                                            Clerk


                                                 Plaintiff-Appellant

v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE; SERGEANT FNU BUSH;
SERGEANT FNU HATCHER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:16-CV-468


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Princella V. Steels, Texas prisoner # 1926484, moves for leave to proceed
in forma pauperis (IFP) on appeal from the dismissal of her 42 U.S.C. § 1983
suit for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii). Steels
challenges the district court’s denial of her IFP motion on the ground that her
appeal was not taken in good faith.                 See § 1915(a)(3); FED. R. APP.
P. 24(a)(3)(A); Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50576     Document: 00514474496     Page: 2   Date Filed: 05/16/2018


                                  No. 17-50576

      Our inquiry into Steels’s good faith “is limited to whether the appeal
involves legal points arguable on their merits (and therefore not frivolous).”
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation
marks and citations omitted). However, because she fails to identify any error
in the district court’s analysis, she has abandoned any challenge to the
certification decision. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993)
(holding that even pro se litigants must brief arguments to preserve them);
Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987) (holding that failure to identify any error in district court’s analysis is
same as if litigant had not appealed). Steels has failed to show that her appeal
involves any nonfrivolous issues. See Howard, 707 F.2d at 220.
      Steels’s IFP motion is DENIED, and her appeal is DISMISSED AS
FRIVOLOUS. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2. Her
motions for appointment of counsel, a bench warrant, and referral to small
claims court are likewise DENIED.
      The district court’s dismissal of Steels’s complaint for failure to state a
claim and our dismissal of her appeal as frivolous each counts as a strike under
§ 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015); Adepegba
v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Steels is WARNED that, if
she accumulates a third strike, she may not proceed IFP in any civil action or
file an appeal while she is incarcerated or detained in any facility unless she is
in imminent danger of serious physical injury. See § 1915(g).




                                        2